 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     TAMMY BARDWELL,                                 )    Civil No. 2:18-cv-00293-DMC
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER MOTION
17                                                   )    FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her MSJ. Defendant respectfully requests this extension of time because of a heavy
25   accumulated workload following a lengthy vacation over the holidays, and because of the
26   disruptions caused by the extended shutdown of the USAO during the past month.
27
28   Stip. to Extend Def.’s MSJ


                                                      1
 1          The new due date for Defendant’s MSJ will be Monday, March 11, 2019.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: February 8, 2019            By:    /s/ Jesse S. Kaplan*
                                              JESSE S. KAPLAN
 6                                            * By email authorization on February 8, 2019
                                              Attorney for Plaintiff
 7
 8
     Date: February 8, 2019                   MCGREGOR W. SCOTT
 9                                            United States Attorney
10
                                       By:    /s/ Michael K. Marriott
11                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
12                                            Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
     Social Security Administration
16
17
18
19
20                                            ORDER
21
22   APPROVED AND SO ORDERED:

23   Dated: February 11, 2019
                                                     ____________________________________
24                                                   DENNIS M. COTA
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                 2
